Citation Nr: 1019479	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for a psychiatric disorder.

3.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected head injury scar.

4.  Entitlement to service connection for bilateral patellar 
femoral syndrome  (claimed as a bilateral leg disorder).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
February 1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

An RO hearing was scheduled for September 2008; however, the 
record indicates that in a September 2008 letter, the 
Veteran's representative, on the Veteran's behalf, cancelled 
this hearing.

The Board notes that in the November 2006 rating decision on 
appeal, the RO  adjudicated a claim for service connection 
for posttraumatic stress disorder (PTSD) as a separate and 
distinct claim.  The Veteran was provided his appellate 
rights, but, based on information in the claims file, this 
issue (service connection for PTSD) has not been perfected 
for appeal.  Thus, the claim for service connection for PTSD 
is considered separate from the claim to reopen service 
connection for a psychiatric disability, and therefore, the 
issue on appeal has been characterized as stated above.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that 
claims that are based upon distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims); 
see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Although the RO appears to have reopened the previously 
denied claim for service connection for a psychiatric 
disorder and for a back disability, regardless of the RO's 
actions, the Board must address the question of whether new 
and material evidence has been received to reopen the claims 
for service connection in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board has characterized these issues as on the 
title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a January 1982 decision, the Board denied the 
Veteran's claim for service connection for a back disorder.  
The Board determined that the Veteran had acute and 
transitory low back problems in service and that the report 
of a back problem several years after service was not related 
to his military service.  This decision is final.

3.  The evidence received since the January 1982 Board 
decision, while new, is not related to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.

4.  In an August 1989 decision, the Board noted that in 
January 1982 the Board denied service connection for a 
psychiatric disorder on the basis that such disorder was not 
present in service or related to any incident in service.  
The Board concluded that evidence received subsequent to the 
January 1982 decision did not demonstrate that a psychiatric 
disorder was present in service or is related to service, and 
declined to reopen the claim.  The Veteran was notified of 
his appellate rights but did not appeal.  This decision is 
final.

5.  The evidence received since the August 1989 Board 
decision, while new, is not related to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.

6.  The only medical opinion to address the etiology of the 
Veteran's headaches weighs against the claim.  It has been 
noted that there is no relationship between the Veteran's 
subjective complaints of headaches and his service connected 
head injury scar. 

7.  A bilateral leg disorder (currently diagnosed as 
bilateral patellar femoral syndrome) was not shown until more 
than 25 years after service, and the only medical opinion to 
address the etiology of current bilateral patellofemoral 
femoral syndrome weighs against the claim. 


CONCLUSIONS OF LAW

1.  The Board's September 1982 decision denying the Veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The Board's August 1989 decision denying the Veteran's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

3.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
back disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
a psychiatric disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  The criteria for service connection for bilateral 
patellar femoral syndrome  (claimed as a bilateral leg 
disorder) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

6. The criteria for service connection for headaches, claimed 
as secondary to service-connected head injury scar, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

A December 2009 VCAA letter provided notice to the Veteran of 
the evidence and information needed to substantiate his 
claims for service connection, to include on a direct and 
secondary basis.  The December 2009 VCAA letter also notified 
the Veteran that to reopen his previously denied claims for a 
psychiatric disorder and a back disability, VA had to receive 
new and material evidence, and this letter further defined 
what constituted new and material evidence specific to the 
reason each claim was previously denied.  Thus, the guidance 
of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been 
satisfied by this letter.  

The December 2009 letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, the December 2009 
letter provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman (cited above).  

After issuance of the December 2009 letter, and providing the 
Veteran and his representative additional opportunity to 
respond, the RO readjudicated each issue on appeal in a 
February 2010 supplemental statement of the case.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, private medical 
records, and the reports of VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

A.  New and material evidence to reopen the claim for service 
connection for a back disability

As indicated above, the Board previously considered and 
denied the Veteran's claim for service connection for a back 
disorder in a January 1982 decision.  Evidence of record at 
the time of these decisions included the Veteran's STRs that 
showed the Veteran was seen for complaints of low back pain 
in October 1975, December 1976, and in December 1977.  The 
Veteran was assessed with low back pain.  A November 1975 STR 
notes a normal physical examination.  A December 1977 x-ray 
of the lumbar spine notes there was no trauma.  Views of the 
lumbar spine showed vertebral bodies to be intact and disc 
space were well maintained.  No gross abnormalities were 
noted.  

Separation physical examination from February 1979 revealed 
that the Veteran's spine evaluation was clinically normal.  
On contemporaneous self-report, the Veteran denied recurrent 
back pain.  

A January 1980 VA examination report reflects that the 
Veteran stated he was involved in a motorcycle accident in 
1978.  The Veteran stated that he had sprained his lower 
back.  However, on examination there is no limitation of 
range of dorsal spine movements.  No back disability was 
diagnosed.

A February 1981 VA medical record notes that the Veteran was 
in a home exercise program for chronic low back pain. 

In the January 1982 decision, the Board determined that the 
Veteran had acute and transitory low back problems in service 
and that the report of a back problem several years after 
service is not related to his military service. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the January 
1982 Board decision is final based on the evidence then of 
record.  Id.  The Veteran sought to reopen his claim for 
service connection for a back disorder in April 2006.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the Board's January 1982 
final decision includes a March 1990 VA radiology report that 
shows an impression of normal lumbar spine.  

VA medical records from March 2004 to January 2010 reflect 
that the Veteran had  complained of back pain and was 
assessed with low back pain.  
.
A December 2004 VA medical record reflects that the Veteran 
complained of left lateral thoracic pain. The examiner noted 
that the Veteran would like him to sign a paper that this is 
related to his old rib injury in the service.  The Veteran 
states that the pain was present since the injury in 1970s 
where he was crushed with a gun and had ribs removed.  The 
examiner diagnosed thoracic pain and low back pain.  He 
stated that he told the Veteran that he did not know if the 
pain was related to his injury.

A December 2004 x-ray of the lumbar spine reflects an 
impression of L4-L5 and L5-S1 degenerative disk.  

A March 2008 VA examination report reflects that the VA 
examiner reviewed the claims file and performed a thorough 
physical examination.  The diagnosis was degenerative disc 
disease of the L4-5 and L5-S1.  The VA examiner opined that 
the Veteran's diagnosed lumbar spine disability is less 
likely as not caused by or a result of military service.  The 
VA examiner's rationale was that the Veteran checked "no" 
for recurrent back pain when doing his separation from 
service history.  Also at his general medical examination 
after service, there was no mention of a chronic back 
disorder.  The VA examiner stated that he was not able to 
locate findings on the x-ray done in service that would 
suggest a chronic back condition.  He furthered that the 
degenerative findings currently seen are most likely related 
to years of wear and tear that are very commonly seen in a 
great deal of medical patients. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  However, the Board also finds that this 
evidence is not "material" for purposes of reopening the 
claim for service connection for a back disorder.  
Specifically, while the Veteran was afforded a VA examination 
in connection with his claim, the examiner opined that the 
Veteran's currently diagnosed lumbar spine disability is less 
likely as not caused by or a result of military service.  As 
such, the claim for service connection for a back disorder 
will not be reopened on the basis of the negative opinion 
evidence.

The only additional evidence associated with the claims file 
consists of statements from the Veteran and by his 
representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim. As 
indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Without any competent evidence or opinion that the Veteran's 
currently diagnosed back disorder is related to service, the 
central questions underlying the claim for service 
connection-it does not provide a basis for reopening.  Hence, 
the new medical evidence received does not raise a reasonable 
possibility of substantiating the Veteran's claim, and 
therefore, is  not material for purposes of reopening.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a back disorder has not been received.  As 
such, the Board's January 1982 decision remains final, and 
the appeal must be denied.  As the Veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally- disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  New and material evidence to reopen the claim for service 
connection for a psychiatric disability

As indicated above, the Board previously considered and 
denied the Veteran's claims for service connection for a 
psychiatric disorder in an August 1989 decision.  The Board 
noted that in January 1982 the Board denied service 
connection for a psychiatric disorder on the basis that such 
disorder was not present in service or related to any 
incident in service.  The Board concluded that evidence 
received subsequent to the January 1982 decision did not 
demonstrate that a psychiatric disorder was present in 
service or is related to service.  

The evidence of record at the time of the August 1989 
decision included a February 1979 service personnel record 
showing that the Veteran was recommended for discharge due to 
a combination of severe domestic problems and emotional 
instability.  Separation physical examination from February 
1979 revealed that the Veteran's psychiatric evaluation was 
clinically normal.  On contemporaneous self-report of medical 
history, the Veteran complained of depression or excessive 
worry and nervous trouble.  The examiner noted that the 
Veteran complained of being "nervous".  A February 1979 
report of mental status evaluation revealed an impression of 
no significant mental illness.  

A June 1979 VA hospital record reflects that the Veteran 
acknowledged a poor ability to control himself in 
relationship to his wife and other people.  He was diagnosed 
with depressive neurosis, habitual excessive alcohol intake, 
and explosive personality.  An August 1979 private medical 
record reflects that the Veteran was witnessed taking a 
handful of pills after an argument with his wife.  The 
assessment was overdose. 

VA medical records from 1982 to 1987 show that the Veteran 
received treatment for bipolar disorder, depressed; 
depression; alcohol and marijuana abuse; and adjustment 
disorder, by history.

In an August 1989 decision, the Board declined to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder on the basis that no new evidence was received that 
demonstrated a psychiatric disorder was present in service or 
was related to service.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the August 
1989 Board decision is final based on the evidence then of 
record.  Id.  The Veteran sought to reopen his claim for 
service connection for a psychiatric disorder in April 2006.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the final August 1989 
Board decision includes VA medical records from March 2004 to 
January 2010 noting that the Veteran's  medical problem list 
includes cyclothymic disorder, adjustment reaction with mixed 
emotional features, major depressive disorder, recurrent, not 
otherwise specified. 

In the Veteran's November 2007 notice of disagreement, he 
asserted that his nervous condition/major depression stared 
in September 1976 after he failed "CBR" school.  He stated 
that he then started to get into trouble for small things.  
He furthered that he started drinking and his wife started to 
sleep around.  

A February 2008 VA mental disorders examination report 
reflects that the VA examiner reviewed the claims file and 
obtained a complete history from the Veteran.  The diagnosis 
was personality disorder, not otherwise specified with 
borderline and dependent features.  The VA examiner commented 
that the Veteran described few psychiatric symptoms beyond 
difficulty sleeping and irritability with others.  At this 
time, his symptoms appear reactive to life stresses due to 
relatively poor internal coping.  He is likely to have 
difficulty interacting with others and may be perceived as 
caustic and demanding due to his interpersonal nature.  This 
presentation and mood lability is likely to increase when in 
actual or perceived crisis.  The VA examiner opined that this 
pattern is suggestive of a long-standing personality 
disorder, that while first noted in the service appears 
unrelated to his service in the military.  

In an August 2008 letter, the Veteran referred to his service 
medical records and personnel records that were of record and 
considered at the time of the Board's August 1989 final 
decision.  He disagreed with findings in those records.  He 
asserted that his discharge from service with a Chapter 13 
was a traumatic experience. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  However, the Board also finds that this 
evidence is not "material" for purposes of reopening the 
claim for service connection for a psychiatric disorder.  
Specifically, while the Veteran was afforded a VA examination 
in connection with his claim, the examiner opined that the 
Veteran's currently diagnosed personality disorder was not 
related to his military service.  As such, the claim for 
service connection for a psychiatric disorder will not be 
reopened on the basis of the negative opinion evidence.  

The only additional evidence associated with the claims file 
consists of statements from the Veteran and by his 
representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim. As 
indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Without any competent evidence or opinion that the Veteran's 
currently diagnosed personality disorder is related to 
service, the central questions underlying the claim for 
service connection-it does not provide a basis for reopening.  
The Board also notes that the Veteran's currently diagnosed 
personality disorder is not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, does 
not constitute a disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  Hence, the new 
medical evidence received does not raise a reasonable 
possibility of substantiating the Veteran's claim, and 
therefore, is  not material for purposes of reopening.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a psychiatric disorder has not been received.  
As such, the Board's August 1989 decision remains final, and 
the appeal must be denied.  As the Veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally- disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

III.  Service Connection

A.  Headaches

In addition to the above, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  Such permits a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995); 38 C.F.R. § 3.310(b).

The Veteran contends that he has suffered with headaches 
since a head injury during service.  

Service treatment records show that in September 1975 the 
Veteran complained of generalized headaches.  A November 1975 
STR notes a normal physical examination.  A September 1977 
STR reflects that the Veteran was seen for complaints of 
cold, headaches, and chills.  The assessment was rule out 
strep.  A January 1978 STR shows that the Veteran complained 
of trauma to the head and was seen for wound clean, no other 
symptoms.  An October 1978 notes that the Veteran complained 
of productive cough and headaches for three days.  The 
impression was upper respiratory infection versus 
tonsillitis.  

Separation physical examination from February 1979 revealed 
that the Veteran's head, nose, and sinuses, and neurologic 
system were evaluated as clinically normal.  On 
contemporaneous self-report of medical history, the Veteran 
complained of head injury, but he denied frequent or severe 
headaches.

Post-service medical evidence includes a June 1979 VA 
hospital summary noting that physical examination was 
unremarkable.   

A January 1980 VA examination report reflects that the 
Veteran stated he was involved in a motorcycle accident in 
1978, but gave no history of any unconsciousness.  X-rays 
were done of his skull, which did not show anything.  
However, there was a 1 inch laceration over the top of his 
scalp which was stitched and the scar was well heeled.  The 
diagnosis was no neuropathology found  at all as residual of 
alleged head injury.  

An August 2004 VA medical records reflects that the Veteran's 
complained of headaches for the past few months.  The Veteran 
was assessed headaches.  

A March 2008 VA examination report reflects that the claims 
file was reviewed and a thorough examination was performed.  
The Veteran stated that he sustained a head injury in 1974 
when he was assaulted while in Germany and that he has had 
headaches since that time.  The VA examiner noted that the 
Veteran actually reported having two head injuries while in 
the service.  The diagnosis was headache by history.  The VA 
examiner opined that he could not resolve the issue whether 
the Veteran's currently diagnosed headaches were related to 
in-service injuries shown by service medical records without 
resorting to mere speculation.  The VA examiner's rationale 
was that there were minimal service medical records 
documenting headaches.  There was no headache condition 
diagnosed at separation or soon after separation.  He 
furthered that it has been decades since service, so to 
connect the Veteran's current headaches with a remote injury 
so far in the past would require him to resort to mere 
speculation and would be impossible to prove by medical 
testing.

In April 2008, a separate VA opinion was sought regarding the 
etiology of the Veteran's headaches.  The VA examiner noted 
that he reviewed the claims file and the prior March 2008 VA 
examiner's opinion.  The VA examiner opined that he could not 
resolve the issue whether the Veteran's currently diagnosed 
headaches were related to a 1975 in-service injury without 
resorting to mere speculation.  He discussed that as was 
stated in the prior examination, there was no mention of 
headache at the Veteran's discharge examination.  Because the 
headaches presented so long after separation from service it 
can not be said they are at least as likely as not secondary 
to an injury that occurred over 30 years ago, especially 
given there are multiple causes for headaches, and given the 
subjective nature of headaches.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this regard, the only medical opinions to address the 
etiology of the Veteran's current headaches, on a direct and 
secondary basis, weigh against the claim.  Although both the 
March and April 2008 VA examiners' stated that they could 
resolve the issue whether the Veteran's currently diagnosed 
headaches were related to an in-service injury without 
resorting to mere speculation, these medical opinions were 
each supported with a detailed medical explanation.  Each of 
the VA examiners's discussed that there was no mention of 
headaches when the Veteran underwent his service separation 
examination.  The March 2008 VA examiner explained that it 
had been decades since service, so relate the Veteran's 
current headaches with a remote injury so far in the past 
would require him to resort to mere speculation and would be 
impossible to prove by medical testing.  The April 2008 VA 
examiner provided a more definitive opinion, concluding that 
because the headaches presented so long after separation from 
service it can not be said they are at least as likely as not 
secondary to an injury that occurred over 30 years ago, 
especially given there are multiple causes for headaches, and 
given the subjective nature of headaches.  

The Board finds that the March and April 2008 VA examiners' 
opinions constitute probative evidence on the medical nexus 
question-based as it was on review of the Veteran's 
documented medical history and assertions as well as physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
These opinions are consistent with the fact that the record 
discloses a span of approximately 20 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology of headaches.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Moreover, neither 
the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for service connection on a direct or 
secondary basis.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's 
claim is his own lay statements.  Even if these statements 
could be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
complete absence of complaints of headaches until more than 
20 years after service, and the probative March and April 
2008 VA examination opinions.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).  Moreover, this claim 
turns on the matter of medical nexus, or relationship, 
between a current disability and service or a service-
connected disability - a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for headaches, on a direct and a secondary basis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the competent and probative evidence 
does not support the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral leg disorder

The Veteran contends that he injured his legs while on a 
motorcycle project during military service.  

A November 1975 STR notes a normal physical examination.  A 
March 1976 STR notes that the Veteran complained of falling 
off a tank and had complaints of an injury to the left knee.  
The assessment was contusion to left patellar area. 

A January 1978 service personnel record shows that the 
Veteran completed military motorcycle rider 1st class.  
Notations included that the Veteran had three days of 
continuous operation without a major failure and recovered 
the motorcycle four times, and only breaking the taillight 
twice.  There is no indication that the Veteran sustained any 
type of injury to his body while participating in the 
motorcycle testing.  

A January 1979 STR notes that the Veteran complained of 
bilateral knee pain.  He stated that while on a military 
project testing motorcycle in March he injured his knee.  
Physical therapy evaluation revealed that the Veteran stated 
he had no recent injury and that the pain began with the cold 
whether.  The impression was patellar pain.  

Separation physical examination from February 1979 revealed 
that the Veteran's lower extremities were evaluated as 
clinically normal.  On contemporaneous self-report of medical 
history, the Veteran complained of cramps in his legs and 
broken bones; however, no disability was diagnosed. 

Post-service medical evidence includes a June 1979 VA 
hospital summary noting that physical examination was 
unremarkable. 

A January 1980 VA examination report reflects that the 
Veteran stated he was involved in a motorcycle accident in 
1978, but he did not report injury to his lower extremities.  
The Veteran also stated his left knee cap burst open and had 
sprained his lower back.  However, on examination there is no 
limitation of range of dorsal spine movements.  He complained 
of pain in his left knee, especially in cold weather, but on 
examination both knee joints are normal with no limitation of 
range of movements.  No diagnosis was provided.

A March 1990 VA radiology report reflects an impression of a 
normal left knee. 

A December 2004 VA medical record reflects that the Veteran 
complained of leg pain and that he wants his disability 
increased so he can live better.  The examiner noted that the 
Veteran had many questions but really tried to convince him 
he was in pain and needed his paper signed for increased 
disability.  The examiner told the Veteran that weight loss 
would help with the pain.  

VA medical records from January 2008 to January 2010 reflect 
that the Veteran complained of low back pain radiating to the 
left leg.  

A March 2008 VA examination report reflects that the VA 
examiner reviewed the claims file and performed a thorough 
physical examination.  The diagnosis was bilateral patellar 
femoral syndrome.  The VA examiner opined that he could not 
resolve whether the Veteran's currently diagnosed bilateral 
knee conditions were related to his military service without 
resorting to mere speculation.  The VA examiner discussed his 
rationale that the Veteran's current knee pain and current 
diagnosis is separated by too many years to draw an adequate 
nexus of connection between the service related complaints 
and the current condition.  For this reason, it would require 
resort to mere speculation to opine if the two were related.  
He further noted that no knee condition was diagnosed at 
separation examination.

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this regard, the only medical opinion to address the 
etiology of the Veteran's current bilateral patellar femoral 
syndrome (claimed as a bilateral leg disorder) weighs against 
the claim.  Although the March 2008 VA examiner stated he 
could resolve the issue whether the Veteran's currently 
diagnosed bilateral knee conditions were related to his 
military service without resorting to mere, this medical 
opinion was supported by a detailed medical explanation.  The 
VA examiner noted that no knee condition was diagnosed at 
separation examination.  He explained that the Veteran's 
currently diagnosed bilateral patellar femoral syndrome is 
separated by too many years from the time he was discharged 
from service to draw an adequate nexus of connection between 
the service related complaints and the current condition.  

The Board finds that that the March 2008 VA examiner's 
opinions constitute probative evidence on the medical nexus 
question-based as it was on review of the Veteran's 
documented medical history and assertions as well as physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   
These opinions are consistent with the fact that the record 
discloses a span of approximately 20 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Moreover, neither the Veteran nor 
his representative has presented or identified any contrary 
medical opinion that would, in fact, support the claim for 
service connection.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's 
claim is his own lay statements.  Even if these statements 
could be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
complete absence of complaints of leg pain until more than 20 
years after service, and the probative March 2008 VA 
examination opinions.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006).  Moreover, this claim turns on 
the matter of medical nexus, or relationship, between a 
current disability and service - a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for bilateral patellar femoral syndrome (claimed 
as a bilateral leg disorder) must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the- doubt doctrine.  However, as the 
competent and probative evidence does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a back 
disorder, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
psychiatric disorder is denied

Service connection for headaches, claimed as secondary to 
service-connected head injury scar, is denied.

Service connection for bilateral patellar femoral syndrome 
(claimed as a bilateral leg disorder) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


